Citation Nr: 1106175	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970 
and from May 1971 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that decision, the RO granted service connection 
for PTSD at 50 percent disabling.  

The Veteran testified before the undersigned at a November 2009 
video conference hearing before the Board.  The transcript of the 
hearing is of record and was reviewed.

Because less than the maximum available benefit for a schedular 
PTSD rating was awarded the issue is properly before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).

As will be discussed in greater detail below, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an initial higher disability rating for PTSD.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record, for the entire appeal period, shows that 
the Veteran has an anxious, dysphoric and depressed mood, 
difficulty sleeping due to nightmares and flashbacks, difficulty 
in adapting to stressful situations, irritability and anger 
issues, hypervigilance, isolation from other people, and an 
inability to establish and maintain effective relationships, but 
does not show that the symptomatology associated with the 
Veteran's service-connected PTSD more closely approximates total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and memory 
loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the Veteran's 
service-connected PTSD have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in February 2006 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
which held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  The March 
2006 letter provided this notice to the Veteran.  

The Board observes that both the February 2006 and March 2006 
letters were sent to the Veteran prior to the February 2007 
rating decision.  The VCAA notice with respect to the elements 
addressed in these letters was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice 
provided in the February 2006 and March 2006 letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment and VA treatment records are associated with the claims 
folder.  

A VA examination with respect to the issue on appeal was provided 
in February 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an 
examination for rating purposes should contain sufficient detail 
and reflect the whole recorded history of a Veteran's disability, 
reconciling the various reports into a consistent picture.  See 
Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. 
§ 4.2 (2010).  As noted below, the Board finds that the VA 
examination is adequate, as it are predicated on a full reading 
of service and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record and provides 
a complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in 
accordance with Fenderson, the Board has considered the propriety 
of assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

For reasons discussed in more detail below, the Board finds that 
the competent evidence demonstrates that the Veteran's service-
connected disability was of such severity from the initial claim 
to warrant a 70 percent disability rating for the entire appeal 
period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code, a 50 
percent rating is assigned when there is evidence of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The Board has carefully reviewed the medical and lay evidence of 
record and, as noted above, concludes that the Veteran's service-
connected PTSD is characteristic of impairment warranting no more 
than a 70 percent disability rating for the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal period.  
The evidence of record includes post-service VA treatment records 
and a VA examination dated February 2008.  The VA examination 
indicated that the Veteran's PTSD is characterized by a depressed 
and dysphoric mood; irritability and anger issues, including 
unpredictable outbursts; difficulty sleeping due to nightmares 
and flashbacks; difficulty in adapting to stressful situations, 
especially when other people are involved; social isolation; and 
intrusive thoughts.  As will be discussed in more detail below, 
such symptoms warrant a disability rating of 70 percent.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which supports 
a finding that he has gross impairment in thought processes or 
communication, delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting others, or disorientation 
as to time or place or memory loss for names of close relatives, 
own occupation, or own name.  The Board acknowledges that the 
Veteran has suffered from suicidal ideation.  Specifically, the 
Veteran was admitted to the VA hospital for suicide watch in 
March 2009.  While in the hospital the Veteran's medications were 
adjusted.  The record does not indicate that the Veteran has 
suffered from suicidal thoughts since the period of 
hospitalization.  Finally the Board acknowledges the Veteran's 
claims at the November 2009 video hearing that he suffers from 
disorientation to time and place.  However, the Veteran later 
explains at the hearing that he will sometimes drive into town 
and forget why he drove there.  This appears to be evidence of 
memory issues, not disorientation and disorientation is not 
corroborated by the objective medical evidence.  The Board notes, 
therefore, that as the Veteran does not more nearly approximate 
the criteria for the higher evaluation, an evaluation of 100 
percent is unwarranted.  

The February 2008 VA examination also revealed that the Veteran 
exhibited a dysphoric and depressed mood with congruent affect.  
The Veteran noted nightmares that kept him from getting enough 
sleep and caused him to have aggressive behavior at night.  The 
examiner noted the Veteran's intrusive thoughts caused an 
exaggerated startle response and hypervigilance.  The Veteran had 
almost no socialization other than interactions with his wife and 
occasional golf outings with other Veterans.  It was also noted 
that the Veteran had difficulty coping with stress and was often 
withdrawn..  The examiners also noted that the Veteran 
occasionally had outbursts of anger.  A July 2008 VA mental 
health counseling report noted that the Veteran had intermittent 
flashbacks which were brought on by intrusive memories that 
reminded him of his experiences in Vietnam.  The Board notes that 
various VA mental health and psychiatric consultation notes 
dating from October 2005 to May 2010 indicate that the Veteran 
had a depressed and dysphoric mood, impulsive behavior, and 
irritability.  The Veteran did not, however, have impaired 
judgment, insight, or abstract thinking.   

As for evidence of inability to establish and maintain effective 
relationships, a symptom which suggests a 70 percent rating or 
higher, the Board notes that the Veteran reported at his February 
2008 VA examination that he had not worked since 2000.  Prior to 
that he worked many years as a mechanic, and most recently as a 
school bus driver.  The Veteran noted that he had to quit his 
last job because he did not have the patience to deal with the 
children.  The Veteran stated that he was currently unemployed 
because he could not get along with people.  Additionally, the 
Veteran stated at the February 2008 VA examination that he did 
occasionally play golf with some other Veterans.  And, it was 
noted in a July 2008 mental health counseling note that the 
Veteran was trying to take his wife out more and get out of the 
house.  However, more recently the Veteran noted that he was 
unable to deal with stressful situations and his anger was 
increasing when forced to deal with the public.  Specifically, he 
had multiple times displayed inappropriate behavior by getting 
into unnecessary arguments with service people and more 
frequently suffering from road rage.  In consideration of the 
above, the Veteran appears to be incapable of establishing and 
maintaining social and working relationships.  

Additionally, the Veteran has been assigned multiple GAF scores 
ranging from 45 to 60, by VA examiners at evaluations and 
examinations dating from May 2007 to November 2009 which indicate 
that the Veteran has moderate to severe impairment.  The Board 
acknowledges that the majority of the Veteran's psychological 
consultation notes dating from May 2007 to November 2009 assign a 
GAF score of 50, as does the February 2008 VA examination.  
Additionally, the psychological evaluation notes dated March 2009 
and November 2009, each provide GAF scores of 45.  Each of these 
GAF scores indicates some serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The Board 
acknowledges that psychological evaluation notes dating October 
2008, February 2009, May 2009, and June 2009 provide GAF scores 
ranging from 51 to 60 which indicates some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  The Board finds that the GAF scores indicating 
more serious symptoms are more consistent with the demonstrative 
clinical findings.  Accordingly, such characterization more 
closely approximates the schedular criteria associated with a 70 
percent evaluation for the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran is 
unable to maintain effective relationships and has consistent 
nightmares and flashbacks that can lead to violent outbursts and 
an inability to interact with other people.  The Board notes that 
the Veteran has been married for approximately 4 years to his 
current wife.  However, the Veteran's wife stated at the November 
2009 video hearing that the Veteran's issues have caused 
difficulties in their marriage because he is easily irritated and 
has frequent anger outbursts.  Additionally, the Veteran noted 
that his frequent nightmares often lead to various aggressive 
behavior at night.  As a result the Veteran and his wife 
sometimes do not share a bedroom.  The Veteran maintains a close 
relationship with his wife.  However, the Veteran does not like 
crowds and avoids social interaction because he finds it is hard 
to communicate and he is easily irritated.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, the Board acknowledges 
the Veteran's wife's statements at the November 2009 video 
hearing that she often has to direct him in appropriate clothing 
if they are leaving the house.  The evidence of record, however, 
does not indicate that the Veteran has obsessional rituals, 
hallucinations, delusions or cognitive impairment.  Indeed the 
Veteran is noted to have adequate judgment and insight, and 
logical thought process.  He does, however, exhibit a depressed 
mood, anxiety, exaggerated startle response, intrusive thoughts, 
chronic sleep impairment, anger outbursts, some memory issues, 
and hypervigilance.  Based on the foregoing, the Board finds that 
the Veteran's PTSD more closely approximates the criteria for a 
70 percent rating for the entire appeal period and entitlement to 
an increased rating on a schedular basis is therefore warranted.  

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to a higher disability rating.  
The Board must consider the entire evidence of record when 
analyzing the criteria set forth in the ratings schedule.  
However, while the Board notes that the Veteran is competent to 
provide evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Andréa v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence does show that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with a 70 percent disability rating for the entire 
appeal period.  Therefore, a staged rating is not in order and 
the Board finds that the 70 percent rating is appropriate for the 
entire appeal period.

The Board has also considered referral for extraschedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
PTSD is inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned rating for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  As such, referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun v. Peake, 22 Vet App 111 (2008).

Under the above circumstances, the Board finds that the evidence 
supports the Veteran's claim for an increased initial evaluation 
for PTSD for the entire appeal period, but, as discussed above, a 
preponderance of the evidence is against a higher evaluation than 
is assigned herein.  Additionally, the Board has considered the 
benefit-of-the-doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation of 70 percent for service-
connected PTSD, for the entire appeal period, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but is rather part of the 
initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of an initial rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id. at 454.

The medical evidence of record shows that the Veteran has 
contended that he is unable to work because he does not interact 
well with people and he has severe concentration issues, symptoms 
of his PTSD.  Indeed at the November 2009 video conference 
hearing the Veteran notes that he has been unemployed for years 
because he cannot get along with people.  Thus, the Board finds 
that a claim of entitlement to a TDIU is reasonably raised by the 
record.  However, the RO has not expressly adjudicated the issue 
of entitlement to a TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).  
Accordingly, the claim for entitlement to TDIU must be remanded 
to the RO for adjudication prior to the rendering of a decision 
by the Board on this claim.

In addition, the Board recognizes that a November 2009 VA 
addendum noted the effect the Veteran's service-connected PTSD 
had on his social and industrial adaptability.  Specifically the 
examiner noted that the Veteran's PTSD is significantly hampering 
his ability to hold a job or maintain gainful employment.  
However, the February 2008 VA examiner stated that he did not 
find that the Veteran's PTSD precluded employment because there 
was no impairment of thought process or communication.  Due to 
the conflicting medical evidence of record with respect to 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation due to his PTSD, the Board finds that a VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to send the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
the TDIU claim.

In particular, the RO/AMC should 
specifically request that the Veteran 
complete and submit a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, so 
that VA will have information concerning 
his past employment.  The RO/AMC should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit 
to substantiate entitlement to TDIU and 
what VA will do.

2.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities (PTSD and 
hypertension) on his employability.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
effect of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO should 
adjudicate the issue of entitlement to a 
TDIU, considering all the evidence of 
record.  If the benefits requested on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


